COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


ALVIN LEE MASON,


                            Appellant,

v.

THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00054-CR

Appeal from the

363rd District Court

of Dallas County, Texas

(TC# F-0668841-NW)


MEMORANDUM OPINION

	This is an appeal from a conviction for the offense of possession of cocaine, enhanced. 
Appellant pleaded guilty to the jury and the jury assessed punishment at five years' imprisonment. 
We affirm.
	Appellant's court-appointed counsel has filed a brief in which she has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of the
record demonstrating why, in effect, there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  A copy of counsel's brief has been delivered  to Appellant, and Appellant
has been advised of his right to file a pro se brief.  He has been further advised that he can obtain the
record in this case, and he has been advised that he may request an extension of time to file a brief. 
Appellant has not filed a pro se brief.
	We have carefully reviewed the record and counsel's brief and agree that the appeal is wholly
frivolous and without merit.  Further, we find nothing in the record that might arguably support the
appeal.  A discussion of the matters discussed in counsel's brief would add nothing to the
jurisprudence of the state.
	The judgment is affirmed.

						KENNETH R. CARR, Justice

October 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)